ACCEPTED
                                                                                              14-14-00806-CR
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        4/20/2015 12:00:00 AM
                                                               CRIMINAL JUSTICE CENTER CHRISTOPHER PRINE
       BELINDA HILL
                                                                1201 FRANKLIN, SUITE 600               CLERK
      FIRST ASSISTANT
                                                                HOUSTON, TEXAS 77002-1901




                                                                        FILED IN
                                                                 14th COURT OF APPEALS
                               DEVON ANDERSON                       HOUSTON, TEXAS
                               DISTRICT ATTORNEY                 4/20/2015 8:56:52 PM
                              HARRIS COUNTY, TEXAS               CHRISTOPHER A. PRINE
                                                                          Clerk


                                   April 18, 2015

Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin Street
Houston, TX 77002-2066

RE: Anthony Alegria v. The State of Texas


Court of Appeals Number:        14-14-00806-CR
Trial Court Case Number:        1373244

Dear Mr. Prine:

I represent the State of Texas in the above-referenced case. I write to advise of an
apparent error in your online records. Your website shows that the appellant’s last
name is “Algeria.” According to all of the documents in the record, however, his
name is “Alegria.” I ask that you review the record and your file and, if you find
my point legitimate, correct the information in your system as reflected on your
website.

                                              Sincerely,

                                              /s/ C.A. Morgan
                                              CLINTON A. MORGAN
                                              Assistant District Attorney
                                              Harris County, Texas
                                              (713) 755-5826

cc:      Danny Easterling
         eaepc@swbell.net